909 F.2d 1484
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Fardee MULAZIM, Plaintiff-Appellant,Scott D. Jackson, Marcel R. Riddle, Plaintiffs,v.Dan BOLDEN, Robert Brown, Jr., Donald Houseworth, L. Myers,Dennis Hammond, Everett Elkin, Wolven, Duane Cory,Duane Burnett, S. Lahiri, E. Walton,Defendants-Appellees.
No. 90-1357.
United States Court of Appeals, Sixth Circuit.
Aug. 6, 1990.

BEFORE KRUPANSKY and BOGGS, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellees' motion to dismiss the appeal and the response in opposition by the appellant.


2
A review of the documents before the court indicates that appellant appealed from the order of the district court which dismissed defendant Wolven.  Such order, although it dismissed Wolven, denied a motion to dismiss all the other defendants.


3
Absent Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties involved in the action is not appealable.   Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 742-45 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 59-60 (6th Cir.1985).  No Rule 54(b) certification was made in the instant case.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.   See Gillis v. United States Dep't of HHS, 759 F.2d 565, 569 (6th Cir.1985).


4
It is ORDERED that the motion to dismiss be granted and the appeal be, and it hereby is, dismissed.  Rule 8, Rules of the Sixth Circuit.